Case 1:16-cv-03034-MKB-LB Document 94 Filed 10/16/19 Page 1 of 5 PageID #: 672
                                                                                      COURT EXHIBIT




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



LOUIS FALCONE,
                                                           SPECIAL VERDICT SHEET
                               Plaintiff,                  16-CV-3034(MKB)

                     V.



POLICE OFFICER PHILLIP ALFANO,
POLICE OFFICER ROBERT RAMIREZ,
POLICE OFFICER ERIK MILLER, and
POLICE OFFICER JOSEPH RANOLA,

                               Defendants.




   I. Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff was visibly
      injured prior to police officers' arrival at 107 Mapleton Avenue?

              Phillip Alfano           Yes                 No


              Robert Ramirez           Yes                 No iX
              Erik Miller              Yes                 No


              Joseph Ranola            Yes                 No l/^

   2. Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff posed a risk
      of serious harm to himself or others?


              Phillip Alfano           Yes_                No.

              Robert Ramirez           Yes_                No.

              Erik Miller              Yes_                No.

              Joseph Ranola            Yes_                No    z
Case 1:16-cv-03034-MKB-LB Document 94 Filed 10/16/19 Page 2 of 5 PageID #: 673



   3. Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff was
       screaming after any of the Defendants arrived but before Defendants and Plaintiff made
       physical contact?

              Phillip Alfano        Yes                    No


              Robert Ramirez        Yes   /                No


              Erik Miller           Yes   /                No

              Joseph Ranola         Yes                   No



   4. Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff engaged in
      violent, tumultuous, or threatening behavior after they arrived?

              Phillip Alfano        Yes                   No_ y
              Robert Ramirez        Yes                   No_

              Erik Miller           Yes                   No

              Joseph Ranola         Yes                   No


   5. Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff was under
      the influence of a drug or narcotic on June 19, 2015?

              Phillip Alfano        Yes                   No    /
              Robert Ramirez        Yes                   No


              Erik Miller           Yes                   No


              Joseph Ranola-        Yes                   No
Case 1:16-cv-03034-MKB-LB Document 94 Filed 10/16/19 Page 3 of 5 PageID #: 674



   6. Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff charged
      towards Officer Ramirez?


              Phillip Alfano         Yes                    No


              Robert Ramirez         Yes                    No    1


              Erik Miller            Yes                    No


              Joseph Ranola          Yes                    No




   7. Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff flailed his
      arms as Defendants were attempting to handcuff him?

              Phillip Alfano         Yes                    No


              Robert Ramirez         Yes                   No


              Erik Miller            Yes                    No


              Joseph Ranola          Yes                   No     \y



      Did any of the Defendants reasonably believe, even if mistaken, that Plaintiff kicked his
      legs as Defendants were attempting to handcuff him?

              Phillip Alfano         Yes                   No_

              Robert Ramirez         Yes                    No_

              Erik Miller            Yes                   No


              Joseph Ranola          Yes                   No_



                            v
Case 1:16-cv-03034-MKB-LB Document 94 Filed 10/16/19 Page 4 of 5 PageID #: 675




   9. Did any of the Defendants intentionally stomp on Plaintiffs head?

              Phillip Alfano         Yes                      /
                                                            No_

              Robert Ramirez         Yes                    No \/^
              Erik Miller            Yes    ¥               No

              Joseph Ranola          Yes                    No


   10. Did any of the Defendants intentionally stomp on Plaintiffs neck?

              Phillip Alfano         Yes                    No_   /
              Robert Ramirez         Yes                    No    y
              Erik Miller            Yes                    No

              Joseph Ranola          Yes                    No


   11. Did any of the Defendants intentionally stomp on Plaintiffs back?

              Phillip Alfano         Yes                      y
                                                            No_

              Robert Ramirez         Yes                    NoV

              Erik Miller            Yes                    No    v/
              Joseph Ranola          Yes                    No


   12. Did any of the Defendants intentionally kick Plaintiff after Plaintiff was on the ground?

              Phillip Alfano         Yes                   No_

              Robert Ramirez         Yes                   No     y
              Erik Miller            Yes                   No


              Joseph Ranola          Yes                    No_
Case 1:16-cv-03034-MKB-LB Document 94 Filed 10/16/19 Page 5 of 5 PageID #: 676



    13. Did any ofthe Defendants intentionally punch Plaintiff?

              Phillip Alfano        Yes                   No


              Robert Ramirez        Yes                   No ^
              Erik Miller           Yes


              Joseph Ranola         Yes                   No
